People v Janowsky (2018 NY Slip Op 04866)





People v Janowsky


2018 NY Slip Op 04866


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


530 KA 17-01061

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMICHAEL C. JANOWSKY, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DANIEL J. PUNCH OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered August 17, 2015. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v Janowsky ([appeal No. 2] — AD3d — [June 29, 2018] [4th Dept 2018]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court